DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 02/14/2022. Claims 1, 15 and 24 are amended. Claims 2-3, 7-14, 17-20 and 25-26 are cancelled. Claims 1, 4-6, 15-16, 21-24 and 27-32 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/22/2022, with respect to the rejection(s) of claim(s) 1, 4-6, 15-16, 21-24 and 27-30 under 35 U.S.C. 103 as being unpatentable over Spenser in view of Hunt; and claims 31-32 under 35 U.S.C. 103 as being unpatentable over Spenser in view of Hunt and Moaddeb, have been fully considered and are persuasive, in combination with the amendments to the claims. However, a new grounds of rejection is made in view of Spenser and Solovay as discussed below.
Applicant’s arguments with respect to new claims 33-35 have been fully considered, and new claims 33-35 have been rejected as discussed below.
Claim Objections
Claims 1, 15 and 24 are objected to because of the following informalities:  
In claim 1, the phrase “each layer substantially encircling” should read “each of the plurality of concentric layers substantially encircling” or similar language.
In claim 15, the phrase “each layer encircling” should read “each of the plurality of concentric layers encircling” or similar language.
In claim 24, the phrase “each layer encircling” should read “each of the plurality of concentric layers encircling” or similar language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 35, the preamble of the claim recites “The delivery system of claim 35”. Since the claim cannot be dependent on itself, it is unclear what claim limitations claim 35 is further limiting. Therefore, the scope of the claim is indefinite. For examination purposes, the claim is interpreted to be dependent on claim 33.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 35, the preamble of the claim recites “The delivery system of claim 35”. Since the claim does not further limit a previously set forth claim, the claim is in improper dependent form.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 15-16, 21-24, 27-30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Spenser (US 2017/0095331 A1) (previously of record) in view of Solovay (US 5741326).
	Regarding claim 1, Spenser discloses (abstract; Paras. [0075]-[0131]; Figs. 1a-18b) a delivery system for percutaneously delivering a self-expanding valve prosthesis comprising: 
	an elongated shaft component (cinching tube 903a of delivery system, Para. [0115]; Figs. 14a-14b, see also Figs. 1a-1d); 
	a self-expanding valve prosthesis (prosthetic valve 100b including frame 200, leaflet support structure 300 and leaflets 400, which is self-expandable, Paras. [0079], [0083], [0086] and [0115]; Figs. 2a and 14a-14b) disposed over a distal portion of the elongated shaft component (Figs. 1a-1d and 13-16 depict prosthetic valve 100b disposed over a distal portion of cinching tube via different attachment mechanisms, Paras. [0113]-[0120]), wherein the valve prosthesis has a compressed configuration for delivery within a vasculature and an expanded configuration for deployment (Paras. [0079]-[0081]; Figs. 1a-1d); 
	at least one cinching suture (at least one pull wire 902d, which may be a suture, Paras. [0113], [0115], [0117] and [0120]; Figs. 13-17b) for coupling the valve prosthesis to the elongated shaft component (Paras. [0111], [0113], [0115] and [0120]), wherein the at least one cinching suture is removable and radially compresses the valve prosthesis into the compressed configuration for delivery (pull wires 902 radially compress valve 100b and released to release tension on valve 100b, Para. [0115]); and 
	a radially-expandable sleeve (outer skirt 700, which radially expands with prosthetic valve 100b, see Figs. 14a-b and 16) secured to and encircling an outer surface of the valve prosthesis (Figs. 2a and 13-16), wherein the radially-expandable sleeve is configured to transform from a delivery state in which the radially-expandable sleeve has a first diameter and extends over a full length of the valve prosthesis in the compressed configuration (outer skirt 700 extends over a full length of valve 100b in a compressed configuration as depicted in at least Figs. 2a, 11, 14a and 16) to a deployed state in which the radially- expandable sleeve has a second diameter greater than the first diameter (valve 100b is self-expandable, therefore one of ordinary skill would’ve understood the expanded diameter to be greater than the compressed diameter, Para. [0086]) and extends over the full length of the valve prosthesis in the expanded configuration (outer skirt 700 extend over a full length of valve 100b as depicted in at least Figs. 2a, 11, 14a-b and 16, which depict both compressed and expanded configurations of valve 100b; therefore, one of ordinary skill would’ve understood outer skirt 700 to extend over a full length of valve 100b in the expanded configuration, Paras. [0083] and [0086]; Figs. 13-17), the radially-expandable sleeve being configured to prevent paravalvular leakage in situ in the deployed state (Para. [0104]).
	However, Spenser fails to disclose wherein the radially-expandable sleeve in the delivery state has a smooth outer surface that includes a plurality of concentric layers in a series of folds in the compressed configuration, each layer substantially encircling the outer surface of the valve prosthesis, and the plurality of concentric layers unfold when the radially-expandable sleeve transforms from the delivery state to the deployed state.
	Solovay teaches (col. 4 line 65-col. 7 line 3, col. 7 line 30-col. 10 line 17; figs. 1-5), in the same field of endeavor, a cover for an endoprosthesis assembly including a prosthesis (stent 12) and a radially-expandable sleeve (stent cover 14, unwraps and opens radially outwardly, col. 6 lines 4-24), the sleeve in a delivery state having a smooth outer surface that includes a plurality of concentric layers in a series of folds in the compressed configuration (wrapped configuration depicted in fig. 3 including folded portions of cover 14 creating concentric layers, since stent 12 is cylindrical and expands radially therefore having a center, and layers of cover 14 share the center of stent 12; further note cover 14 includes smooth outer surface, since applicant describes a smooth outer surface as maintaining a fold, para. [0052] of instant spec.; fig. 3 of Solovay), each layer substantially encircling the outer surface of the valve prosthesis (figs. 3-4 depict each layer of cover 14 substantially encircling outer surface of stent 12), and the plurality of concentric layers unfold when the radially-expandable sleeve transforms from the delivery state to the deployed state (cover 14 includes unwrapped configuration in which cover 14 unfolds when stent 12 expands, col. 4 line 65-col. 5 line 9 and col. 10 lines 1-17), for the purpose of providing a uniform cylindrical shape to the prosthesis, minimizing the increase in the assembly’s outer diameter due to the cover and increasing the contact surface area between tissue and the cover, reducing potential for migration of the assembly (col. 3 lines 38-47 and col. 10 lines 1-17).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Spenser’s sleeve to include a plurality of concentric layers as claimed, as taught by Solovay, in order to provide a uniform cylindrical shape to the prosthesis, minimizing the increase in the assembly’s outer diameter due to the sleeve and increasing the contact surface area between tissue and the sleeve, reducing potential for migration of the assembly.
	Regarding claim 4, Spenser (as modified) teaches the device of claim 1. Spenser further discloses wherein the at least one cinching suture encircles an outer surface of the radially-expandable sleeve to couple the valve prosthesis and the radially- expandable sleeve to the elongated shaft component (Fig. 16 depicts cinching wires 902 encircling an outer surface of outer skirt 700, Para. [0120]).
	Regarding claim 5, Spenser (as modified) teaches the device of claim 1. Spenser further discloses wherein the radially-expandable sleeve is secured to the outer surface of the valve prosthesis via at least one sleeve-anchoring suture (at least a second cinching wire 902d, which may be a suture, Paras. [0117] and [0120], Fig. 16).
	Regarding claim 6, Spenser (as modified) teaches the device of claim 1. Spenser further discloses wherein the valve prosthesis includes a tubular stent (frame 200, Para. [0083]) and a prosthetic valve component (leaflet support structure 300 and leaflets 400, Para. [0083]; Figs. 2a-2b) disposed within and secured to the stent (Figs. 2a-2b).
	Regarding claim 33, Spenser (as modified) teaches the device of claim 1. Spenser (as modified) further teaches wherein a total number of folds of the series of folds is less than a total number of layers in the plurality of concentric layers (fig. 3 of Solovay depicts cover 14 including 3 layers and 2 folds).
	Regarding claim 34, Spenser (as modified) teaches the device of claim 33. Spenser (as modified) further teaches wherein the total number of folds is exactly one less than the total numbers of layers (fig. 3 of Solovay depicts cover 14 including 3 layers and 2 folds).
	Regarding claim 35, Spenser (as modified) teaches the device of claim 33. Spenser (as modified) further teaches wherein the total number of folds is two and the total number of layers is three (fig. 3 of Solovay).

	Regarding claim 15, Spenser discloses (abstract; Paras. [0075]-[0131]; Figs. 1a-18b) a delivery system for percutaneously delivering a self-expanding valve prosthesis comprising: 
	an elongated shaft component (cinching tube 903a of delivery system, Para. [0115]; Figs. 14a-14b, see also Figs. 1a-1d); 
	a self-expanding valve prosthesis (prosthetic valve 100b including frame 200, leaflet support structure 300 and leaflets 400, which is self-expandable, Paras. [0079], [0083], [0086] and [0115]; Figs. 2a and 14a-14b) disposed over a distal portion of the elongated shaft component (Figs. 1a-1d and 13-16 depict prosthetic valve 100b disposed over a distal portion of cinching tube via different attachment mechanisms, Paras. [0113]-[0120]), wherein the valve prosthesis has a compressed configuration for delivery within a vasculature and an expanded configuration for deployment (Paras. [0079]-[0081]; Figs. 1a-1d); 
	at least one cinching suture (at least one pull wire 902d, which may be a suture, Paras. [0113], [0115], [0117] and [0120]; Figs. 13-17b) for coupling the valve prosthesis to the elongated shaft component (Paras. [0111], [0113], [0115] and [0120]), wherein the at least one cinching suture is removable and radially compresses the valve prosthesis into the compressed configuration for delivery (pull wires 902 radially compress valve 100b and released to release tension on valve 100b, Para. [0115]); and 
	a radially-expandable sleeve (outer skirt 700, which radially expands with prosthetic valve 100b, see Figs. 14a-b and 16) secured to and encircling an outer surface of the valve prosthesis (Figs. 2a and 13-16), wherein the radially-expandable sleeve is configured to transform from a delivery state in which the radially-expandable sleeve has a first diameter and extends over a full length of the valve prosthesis in the compressed configuration (outer skirt 700 extends over a full length of valve 100b in a compressed configuration as depicted in at least Figs. 2a, 11, 14a and 16) and forms an outermost component of the delivery system for a longitudinal portion thereof during delivery within the vasculature (outer skirt 700 forms outermost component of delivery system for at least a portion of a longitudinal component with valve 100b maintaining a compressed configuration in at least Fig. 14a, which depicts valve after it has exited capsule 901a but maintained in a crimped position, such that valve maintains compressed configuration after capsule 901a is withdrawn and outer skirt 700 forms outermost component of system during delivery, Para. [0115]) to a deployed state in which the radially- expandable sleeve has a second diameter greater than the first diameter (valve 100b is self-expandable, therefore one of ordinary skill would’ve understood the expanded diameter to be greater than the compressed diameter, Para. [0086]) and extends over at least a portion of the valve prosthesis in the expanded configuration (outer skirt 700 extends over at least a portion of valve 100b in an expanded configuration as depicted in at least Figs. 2a, 11, 14a-b and 16, Paras. [0083] and [0086]; Figs. 13-17), the radially-expandable sleeve being configured to prevent paravalvular leakage in situ in the deployed state (Para. [0104]).
	However, Spenser fails to disclose wherein the radially-expandable sleeve in the delivery state has a smooth outer surface that includes a plurality of concentric layers in a series of folds in the compressed configuration, each layer encircling a majority of the outer surface of the valve prosthesis, and the plurality of concentric layers unfold when the radially-expandable sleeve transforms from the delivery state to the deployed state.
	Solovay teaches (col. 4 line 65-col. 7 line 3, col. 7 line 30-col. 10 line 17; figs. 1-5), in the same field of endeavor, a cover for an endoprosthesis assembly including a prosthesis (stent 12) and a radially-expandable sleeve (stent cover 14, unwraps and opens radially outwardly, col. 6 lines 4-24), the sleeve in a delivery state having a smooth outer surface that includes a plurality of concentric layers in a series of folds in the compressed configuration (wrapped configuration depicted in fig. 3 including folded portions of cover 14 creating concentric layers, since stent 12 is cylindrical and expands radially therefore having a center, and layers of cover 14 share the center of stent 12; further note cover 14 includes smooth outer surface, since applicant describes a smooth outer surface as maintaining a fold, para. [0052] of instant spec.; fig. 3 of Solovay), each layer encircling a majority of the outer surface of the valve prosthesis (figs. 3-4 depict each layer of cover 14 encircling a majority of outer surface of stent 12), and the plurality of concentric layers unfold when the radially-expandable sleeve transforms from the delivery state to the deployed state (cover 14 includes unwrapped configuration in which cover 14 unfolds when stent 12 expands, col. 4 line 65-col. 5 line 9 and col. 10 lines 1-17), for the purpose of providing a uniform cylindrical shape to the prosthesis, minimizing the increase in the assembly’s outer diameter due to the cover and increasing the contact surface area between tissue and the cover, reducing potential for migration of the assembly (col. 3 lines 38-47 and col. 10 lines 1-17).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Spenser’s sleeve to include a plurality of concentric layers as claimed, as taught by Solovay, in order to provide a uniform cylindrical shape to the prosthesis, minimizing the increase in the assembly’s outer diameter due to the sleeve and increasing the contact surface area between tissue and the sleeve, reducing potential for migration of the assembly.
	Regarding claim 16, Spenser (as modified) teaches the device of claim 15. Spenser (as modified) further teaches wherein the radially-expandable sleeve in the deployed state extends over a full length of the valve prosthesis in the expanded configuration and lays flush against the outer surface of the valve prosthesis (outer skirt 700 extends over a full length of valve 100b in an expanded configuration as depicted in at least Figs. 14b and 16, since Figs. 13-17 depict valve 100b in both a compressed and expanded configuration with outer skirt 700 extending over a full length of valve 100b and laying flush against outer surface of valve 100b, Paras. [0083] and [0086]; Figs. 13-17 of Spenser).
	Regarding claim 21, Spenser (as modified) teaches the device of claim 15. Spenser further discloses wherein the at least one cinching suture encircles an outer surface of the radially-expandable sleeve to couple the valve prosthesis and the radially- expandable sleeve to the elongated shaft component (Fig. 16 depicts cinching wires 902 encircling an outer surface of outer skirt 700, Para. [0120]).
	Regarding claim 22, Spenser (as modified) teaches the device of claim 15. Spenser further discloses wherein the radially-expandable sleeve is secured to the outer surface of the valve prosthesis via at least one sleeve-anchoring suture (at least a second cinching wire 902d, which may be a suture, Paras. [0117] and [0120], Fig. 16).
	Regarding claim 23, Spenser (as modified) teaches the device of claim 15. Spenser further discloses wherein the valve prosthesis includes a tubular stent (frame 200, Para. [0083]) and a prosthetic valve component (leaflet support structure 300 and leaflets 400, Para. [0083]; Figs. 2a-2b) disposed within and secured to the stent (Figs. 2a-2b).


	Regarding claim 24, Spenser discloses (abstract; Paras. [0075]-[0131]; Figs. 1a-18b) a delivery system for percutaneously delivering a self-expanding valve prosthesis comprising: 
	an elongated shaft component (cinching tube 903a of delivery system, Para. [0115]; Figs. 14a-14b, see also Figs. 1a-1d); 
	a self-expanding valve prosthesis (prosthetic valve 100b including frame 200, leaflet support structure 300 and leaflets 400, which is self-expandable, Paras. [0079], [0083], [0086] and [0115]; Figs. 2a and 14a-14b) disposed over a distal portion of the elongated shaft component (Figs. 1a-1d and 13-16 depict prosthetic valve 100b disposed over a distal portion of cinching tube via different attachment mechanisms, Paras. [0113]-[0120]), wherein the valve prosthesis has a compressed configuration for delivery within a vasculature and an expanded configuration for deployment (Paras. [0079]-[0081]; Figs. 1a-1d); 
	at least one cinching suture (at least one pull wire 902d, which may be a suture, Paras. [0113], [0115], [0117] and [0120]; Figs. 13-17b) for coupling the valve prosthesis to the elongated shaft component (Paras. [0111], [0113], [0115] and [0120]), wherein the at least one cinching suture is removable and radially compresses the valve prosthesis into the compressed configuration for delivery (pull wires 902 radially compress valve 100b and released to release tension on valve 100b, Para. [0115]); and 
	a radially-expandable sleeve (outer skirt 700, which radially expands with prosthetic valve 100b, see Figs. 14a-b and 16) secured to and encircling an outer surface of the valve prosthesis (Figs. 2a and 13-16), wherein the radially-expandable sleeve is configured to transform from a delivery state in which the radially-expandable sleeve has a first diameter and extends over a full length of the valve prosthesis in the compressed configuration (outer skirt 700 extends over a full length of valve 100b in a compressed configuration as depicted in at least Figs. 2a, 11, 14a and 16) and forms an outermost component of the delivery system for a longitudinal portion thereof during delivery within the vasculature (outer skirt 700 forms outermost component of delivery system for at least a portion of a longitudinal component with valve 100b maintaining a compressed configuration in at least Fig. 14a, which depicts valve after it has exited capsule 901a but maintained in a crimped position, such that valve maintains compressed configuration after capsule 901a is withdrawn and outer skirt 700 forms outermost component of system during delivery, Para. [0115]) to a deployed state in which the radially- expandable sleeve has a second diameter greater than the first diameter (valve 100b is self-expandable, therefore one of ordinary skill would’ve understood the expanded diameter to be greater than the compressed diameter, Para. [0086]) and extends over the full length of the valve prosthesis in the expanded configuration and lays flush against the outer surface of the valve prosthesis (outer skirt 700 extends over a full length of valve 100b in an expanded configuration as depicted in at least Figs. 14b and 16, since Figs. 13-17 depict valve 100b in both a compressed and expanded configuration with outer skirt 700 extending over a full length of valve 100b and laying flush against outer surface of valve 100b, Paras. [0083] and [0086]; Figs. 13-17).
	However, Spenser fails to disclose wherein the radially-expandable sleeve in the delivery state has a smooth outer surface that includes a plurality of concentric layers in a series of folds in the compressed configuration, each layer encircling nearly all of the outer surface of the valve prosthesis, and the plurality of concentric layers unfold when the radially-expandable sleeve transforms from the delivery state to the deployed state.
	Solovay teaches (col. 4 line 65-col. 7 line 3, col. 7 line 30-col. 10 line 17; figs. 1-5), in the same field of endeavor, a cover for an endoprosthesis assembly including a prosthesis (stent 12) and a radially-expandable sleeve (stent cover 14, unwraps and opens radially outwardly, col. 6 lines 4-24), the sleeve in a delivery state having a smooth outer surface that includes a plurality of concentric layers in a series of folds in the compressed configuration (wrapped configuration depicted in fig. 3 including folded portions of cover 14 creating concentric layers, since stent 12 is cylindrical and expands radially therefore having a center, and layers of cover 14 share the center of stent 12; further note cover 14 includes smooth outer surface, since applicant describes a smooth outer surface as maintaining a fold, para. [0052] of instant spec.; fig. 3 of Solovay), each layer encircling nearly all of the outer surface of the valve prosthesis (figs. 3-4 depict each layer of cover 14 encircling nearly all of outer surface of stent 12), and the plurality of concentric layers unfold when the radially-expandable sleeve transforms from the delivery state to the deployed state (cover 14 includes unwrapped configuration in which cover 14 unfolds when stent 12 expands, col. 4 line 65-col. 5 line 9 and col. 10 lines 1-17), for the purpose of providing a uniform cylindrical shape to the prosthesis, minimizing the increase in the assembly’s outer diameter due to the cover and increasing the contact surface area between tissue and the cover, reducing potential for migration of the assembly (col. 3 lines 38-47 and col. 10 lines 1-17).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Spenser’s sleeve to include a plurality of concentric layers as claimed, as taught by Solovay, in order to provide a uniform cylindrical shape to the prosthesis, minimizing the increase in the assembly’s outer diameter due to the sleeve and increasing the contact surface area between tissue and the sleeve, reducing potential for migration of the assembly.
	Regarding claim 27, Spenser (as modified) teaches the device of claim 24. Spenser further discloses wherein the at least one cinching suture encircles an outer surface of the radially-expandable sleeve to couple the valve prosthesis and the radially- expandable sleeve to the elongated shaft component (Fig. 16 depicts cinching wires 902 encircling an outer surface of outer skirt 700, Para. [0120]).
	Regarding claim 28, Spenser (as modified) teaches the device of claim 24. Spenser further discloses wherein the radially-expandable sleeve is secured to the outer surface of the valve prosthesis via at least one sleeve-anchoring suture (at least a second cinching wire 902d, which may be a suture, Paras. [0117] and [0120], Fig. 16).
	Regarding claim 29, Spenser (as modified) teaches the device of claim 24. Spenser further discloses wherein the valve prosthesis includes a tubular stent (frame 200, Para. [0083]) and a prosthetic valve component (leaflet support structure 300 and leaflets 400, Para. [0083]; Figs. 2a-2b) disposed within and secured to the stent (Figs. 2a-2b).
	Regarding claim 30, Spenser (as modified) teaches the device of claim 24. Spenser further discloses wherein the radially-expandable sleeve is configured to prevent damage to vasculature in situ in the delivery state and is configured to prevent paravalvular leakage in situ in the deployed state (Para. [0104]).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Spenser in view of Solovay as applied to claim 1 above, and further in view of Moaddeb (US 2010/0185274 A1) (previously of record).
	Regarding claim 31, Spenser (as modified) teaches the device of claim 1.
	However, Spenser (as modified) fails to teach wherein the radially-expandable sleeve is formed from a shape memory material with a pre-set shape in the delivery state.
	Moaddeb teaches (paras. [0096]-[0103]; figs. 1a-1b), in the same field of endeavor, a prosthetic valve implant (100) comprising a radially-expandable sleeve (graft member 112 expandable, implant also expandable, paras. [0103] and [0016]) formed from a shape memory material with a pre-set shape in the delivery state (graft member 112 may be formed of PTFE, which is a known shape memory material and one of ordinary skill would’ve understood to maintain a pre-set shape upon expansion due to material properties, which is consistent with para. [0053] of applicant’s spec. describing PTFE as a shape memory material, graft member may also include reinforcing fibers formed of nitinol, which is a shape memory material, para. [0102]), for the purpose of providing the graft member with materials having the desired mechanical properties such as strength and elasticity, and further allow the graft member to be impermeable to body fluids, such that the graft member can expand and contract in response to blood pressure changes (paras. [0102]-[0103]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Spenser’s (as modified) device with the shape memory material, such that the sleeve would include a shape memory material, as taught by Moaddeb, in order to provide the outer skirt with the appropriate materials having the desired mechanical properties such as strength and elasticity, and further allow the outer skirt to be impermeable to body fluids, such that the outer skirt can expand and contract in response to blood pressure changes.
	Regarding claim 32, Spenser (as modified) teaches the device of claim 1.
	However, Spenser (as modified) fails to teach wherein the radially-expandable sleeve is formed from an elastic material.
	Moaddeb teaches (paras. [0096]-[0103]; figs. 1a-1b), in the same field of endeavor, a prosthetic valve implant (100) comprising a radially-expandable sleeve (graft member 112 expandable, implant also expandable, paras. [0103] and [0016]) formed from a shape memory material with a pre-set shape in the delivery state (graft member 112 may be formed of PTFE, which is a known elastic material, which is consistent with para. [0053] of applicant’s spec. describing PTFE as an elastic material, graft member may also include reinforcing fibers formed of nitinol which are elastic, para. [0102]), for the purpose of providing the graft member with materials having the desired mechanical properties such as strength and elasticity, and further allow the graft member to be impermeable to body fluids, such that the graft member can expand and contract in response to blood pressure changes (paras. [0102]-[0103]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Spenser’s (as modified) device with the elastic material, such that the sleeve would include an elastic material, as taught by Moaddeb, in order to provide the outer skirt with the appropriate materials having the desired mechanical properties such as strength and elasticity, and further allow the outer skirt to be impermeable to body fluids, such that the outer skirt can expand and contract in response to blood pressure changes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771        

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771